Ford, Judge:
The appeal for reappraisement listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issue in the appeal for reappraisement noted above is the same in all material respects as the issue in the case of United States vs. Shamash & Sons, Inc., A.R.D. 41, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation to the United States of the silk flat crepe involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment in the United States, was 96 cents per yard, packed, and that the price for home consumption was no higher.
IT IS FURTHER STIPULATED AND AGREED that the case may be deemed submitted on the foregoing stipulation.
Accepting this stipulation as a statement of fact, I find and hold the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such statutory value is 96 cents per yard, packed.
Judgment will be rendered accordingly.